 



Exhibit 10.33
SECURED REVOLVING NOTE
FOR VALUE RECEIVED, each of DIGITAL ANGEL CORPORATION, a Delaware corporation
(the “Parent”), and the other companies listed on Exhibit A attached hereto
(such other companies together with the Parent, each a “Company” and
collectively, the “Companies”), jointly and severally, promises to pay to
KALLINA CORPORATION, 874 Walker Road, Suite C, Dover, DE 19904, Fax:
914-949-9618 (the “Holder”) or its registered assigns or successors in interest,
the sum of SIX MILLION DOLLARS ($6,000,000.00), or, if different, the aggregate
principal amount of all Loans (as defined in the Security Agreement referred to
below), together with any accrued and unpaid interest hereon, on August 31, 2010
(the “Maturity Date”) if not sooner indefeasibly paid in full. The Companies may
borrow, prepay without penalty, and reborrow hereunder in accordance with the
provisions of the Security Agreement.
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Security Agreement among the Companies and the
Holder dated as of the date hereof (as amended, modified and/or supplemented
from time to time, the “Security Agreement”).
The following terms shall apply to this Secured Revolving Note (this “Note”):
ARTICLE I
CONTRACT RATE
1.1 Contract Rate. Subject to Sections 2.2 and 3.9, interest payable on the
outstanding principal amount of this Note (the “Principal Amount”) shall accrue
at a rate per annum equal to the “prime rate” published in The Wall Street
Journal from time to time (the “Prime Rate”), plus two percent (2.0%) (the
“Contract Rate”). The Contract Rate shall be increased or decreased as the case
may be for each increase or decrease in the Prime Rate in an amount equal to
such increase or decrease in the Prime Rate; each change to be effective as of
the day of the change in the Prime Rate. The Contract Rate shall not at any time
be less than ten percent (10.0%). Interest shall be (i) calculated on the basis
of a 360 day year, and (ii) payable monthly, in arrears, commencing on
September 1, 2007 on the first business day of each consecutive calendar month
thereafter through and including the Maturity Date, and on the Maturity Date,
whether by acceleration or otherwise.
1.2 Contract Rate Payments. The Contract Rate shall be calculated on the last
business day of each calendar month hereafter (other than for increases or
decreases in the Prime Rate which shall be calculated and become effective in
accordance with the terms of Section 1.1) until the Maturity Date and shall be
subject to adjustment as set forth herein.

 

 



--------------------------------------------------------------------------------



 



ARTICLE II
EVENTS OF DEFAULT AND DEFAULT RELATED PROVISIONS
2.1 Events of Default. The occurrence of an Event of Default under the Security
Agreement shall constitute an event of default (“Event of Default”) hereunder.
2.2 Default Interest. Following the occurrence and during the continuance of an
Event of Default, the Companies shall, jointly and severally, pay additional
interest on the outstanding principal balance of this Note in an amount equal to
one percent (1%) per month, and all outstanding Obligations under this Note,
including unpaid interest, shall continue to accrue interest at such additional
interest rate from the date of such Event of Default until the date such Event
of Default is cured or waived.
ARTICLE III
MISCELLANEOUS
3.1 Issuance of New Note. Upon any partial redemption of this Note, a new Note
containing the same date and provisions of this Note shall, at the request of
the Holder, be issued by the Companies to the Holder for the principal balance
of this Note and interest which shall not have been paid. Subject to the
provisions of Article II of this Note, the Companies shall not pay any costs,
fees or any other consideration to the Holder for the production and issuance of
a new Note.
3.2 Cumulative Remedies. The remedies under this Note shall be cumulative.
3.3 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
3.4 Notices. Any notice herein required or permitted to be given shall be in
writing and shall be deemed effective given (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the
respective Company at the address provided for such Company in the Security
Agreement executed in connection herewith, and to the Holder at the address
provided in the Security Agreement for the Holder, with a copy to Laurus Capital
Management, LLC, Attn: Portfolio Services, 335 Madison Avenue, 10th Floor, New
York, New York 10017, facsimile number (212) 581-5037, or at such other address
as the respective Company or the Holder may designate by ten days advance
written notice to the other parties hereto.

 

2



--------------------------------------------------------------------------------



 



3.5 Amendment Provision. The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.
3.6 Assignability. This Note shall be binding upon each Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Security Agreement. No Company may assign any of its
obligations under this Note without the prior written consent of the Holder, any
such purported assignment without such consent being null and void.
3.7 Cost of Collection. In case of an occurrence of an Event of Default under
this Note, the Companies shall, jointly and severally, pay the Holder the
Holder’s reasonable costs of collection, including reasonable attorneys’ fees.
3.8 Governing Law, Jurisdiction and Waiver of Jury Trial.
(a) THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS
OF LAW.
(b) EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY,
ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE, THE
SECURITY AGREEMENT OR ANY OF THE OTHER ANCILLARY AGREEMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS NOTE, THE SECURITY AGREEMENT OR ANY OF THE
OTHER ANCILLARY AGREEMENTS; PROVIDED, THAT, EACH COMPANY ACKNOWLEDGES THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE
COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT, NOTHING IN
THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE
OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
HOLDER. EACH COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH COMPANY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH COMPANY AT
THE ADDRESS SET FORTH IN THE SECURITY AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE EARLIER OF SUCH COMPANY’S ACTUAL RECEIPT THEREOF OR
THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID

 

3



--------------------------------------------------------------------------------



 



(c) EACH COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER, AND/OR ANY
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, THE SECURITY
AGREEMENT, ANY OTHER ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO.
3.9 Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
3.10 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Companies to the Holder and thus refunded to the
Companies.
3.11 Security Interest and Guarantee. The Holder has been granted a security
interest (i) in certain assets of the Companies as more fully described in the
Security Agreement [and (ii) pursuant to the Stock Pledge Agreement dated as of
the date hereof. The obligations of the Companies under this Note are guaranteed
by Applied Digital Solutions, Inc. pursuant to the Guaranty dated as of the date
hereof.
3.12 Construction; Counterparts. Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other. This Note may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall be deemed
to constitute one agreement. It is understood and agreed that if facsimile
copies of this Note bearing facsimile signatures are exchanged between the
parties hereto, such copies shall in all respects have the same weight, force
and legal effect and shall be fully as valid, binding, and enforceable as if
such signed facsimile copies were original documents bearing original signature.

 

4



--------------------------------------------------------------------------------



 



3.13 Registered Obligation. This Note is intended to be a registered obligation
within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i) and the
Parent (or its agents) shall register this Note (and thereafter shall maintain
such registration) as to both principal and any stated interest. Notwithstanding
any document, instrument or agreement relating to this Note to the contrary,
transfer of this Note (or the right to any payments of principal or stated
interest thereunder) may only be effected by (i) surrender of this Note and
either the reissuance by the Companies of this Note to the new holder or the
issuance by the Companies of a new instrument to the new holder, or
(ii) transfer through a book entry system maintained by the Parent (or its
agent), within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)(B).
[Balance of page intentionally left blank; signature page follows]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Company has caused this Secured Revolving Note to be
signed in its name effective as of this 31 day of August 2007.

          WITNESS:   DIGITAL ANGEL CORPORATION
 
       
/s/ Carol E. Olson
  By:   /s/ Lorraine M. Breece
 
       
 
  Name:   Lorraine M. Breece
 
  Title:   Vice President, Acting Chief Financial Officer
 
        WITNESS:   DIGITAL ANGEL TECHNOLOGY CORPORATION
 
       
/s/ Carol E. Olson
  By:   /s/ Lorraine M. Breece
 
       
 
  Name:   Lorraine M. Breece
 
  Title:   Vice President, Acting Chief Financial Officer
 
        WITNESS:   FEARING MANUFACTURING CO., INC.
 
       
/s/ Carol E. Olson
  By:   /s/ Lorraine M. Breece
 
       
 
  Name:   Lorraine M. Breece
 
  Title:   Vice President, Acting Chief Financial Officer
 
        WITNESS:   DIGITAL ANGEL INTERNATIONAL
 
       
/s/ Carol E. Olson
  By:   /s/ Lorraine M. Breece
 
       
 
  Name:   Lorraine M. Breece
 
  Title:   Vice President, Acting Chief Financial Officer

 

6



--------------------------------------------------------------------------------



 



EXHIBIT A
OTHER COMPANIES
Digital Angel Technology Corporation, a Minnesota corporation
Fearing Manufacturing Co., Inc., a Minnesota corporation
Digital Angel International, a Minnesota corporation

 

 